 GOLDEN VALLEY ELECTRIC ASSOCIATION, INC.397Cagle,ShelbyMcNeil, ErnestClark, CharlesMaynard, F. C.Clark, TheodoreStringer,HarveyCox, JuniorStringer,TheronCox, WillieWashington, R. C.Davis, DwainZimmerman,WilburDye, Ned, Jr.Anderson, CharlesJones,VerbonBrooks, Curtis LeeLangston,RaymondHenderson, AlvinSmith,LesterJames, EddieSmith,W. H.Johnson,Jimmie LeeTaylor, J. C.Parker, FredBullard,WilliamRaniey, CharlesFord,RobertHastings,Kenneth W.Hunter, Ralph HGrantham,ClaudiaKeaton, JoelAll ouremployees are free to become or remain or refrain from becoming or re-maining members in good standing of the above-namedUnion or any other labororganization,except to the extent that suchrightmaybe affectedby anagreementin conformity with Section 8 (a) (3) ofthe Act.SOUTHERNFRUITDISTRIBUTORS, INC.,Employer.Dated---------------- By---------------------------------------------Representative-(Title)Thisnotice must remain posted for 60days fromthe date hereof, and must notbe altered,defaced,or coveredby any othermaterial.GOLDEN VALLEY ELECTRIC ASSOCIATION, INC.andHARRY F. ALEXAN-DERandWALTER WANDSCHNEIDER.CasesNos. 19-CA-893 and19-CA-893-1.July 26, 1954Decision and OrderOn February 4, 1954, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the Respondent filedexceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthese cases,and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following modifications :1.We agree with the Trial Examiner that the Respondent's execu-tion ofthe contract with the Union granting preference in employ-ment to union members, and its practice thereunder of requiring clear-ancefrom the Union's discriminatorily operated hiring hall, were un-lawful.However, we do not adopt his recommendation that the entirecontract be set aside.As there was no violation of Section8 (a) (2)109 NLRB No. 62. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDalleged or found in this proceeding, we shall limit our order with- re-spect to the contract itself to requiring Respondent to cease givingeffect to the unlawful provisions of that contract and to refrainfrom executing agreements in the future, containing such unlawfulprovisions.'2.We also find, like the Trial Examiner, that the Respondent dis-criminatorily denied employment to complainants- Wandschneiderand Alexander.' In this connection, we agree with the Trial Exam-iner that the discrimination againstWandschneider and Alexanderdates, as alleged in the complaint, from April 9-7, and 28, 1953, respec-tively, when they were informed by Respondent concerning the needfor clearance from the Union.However, we do not agree with the further finding of the TrialExaminer that job openings were then available for complainants andback pay should therefore begin on those dates.3Manager Eidemcredibly testified that he told complainants on April 27 and 28 thathe hadnoimmediate need for additional workers.Moreover, Re-spondent's staff was not in fact increased until May 16, 1953, whenfollowing Eidem's specific request to the Union for Alexander andWandschneider, the Union referred other workers who were hiredinstead.Based on the foregoing, we find that vacancies for which.llexander and Wandschneider were eligible arose on May 16, 1953,and we shall order their back pay to begin on that date.4As the record does not sufficiently reveal when complainants wouldhave been laid off during 1953 or when they would have been recalledin 1954, absent Respondent's discrimination against them, for the pur-poses of computing back pay these dates will be ascertained at the,compliance levelsOrderUpon the entire record in these cases, and pursuant to Section 10'(C)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Respondent, Golden Valley Electric Asso-ciation, Inc., Fairbanks, Alaska, its officers, agents, successors, andassigns, shall:1CfCharles E Daboll, Jr.,105 NLRB 3112 In its brief,Respondent requested that the record be ieopened to admit a chart show-ing its personnel complement during and since 1953, as contrasted with 1952. The GeneralCounsel objected to this requestRespondent thereafter filed an additional request forpermission to submit a memorandum in support of its motion to reopen, and attached to.this request a copy of its supporting memorandum.Respondent's requests are hereby de-nied because the evidence sought to be introduced,even if deemed admissible at this time,would not alter our determination herein3We find it unnecessary to decide whether complainants woi e employees "on leave" onApril 27 and 28,as concluded by the Trial Examiner and excepted to by Respondentwhether complainants be considered employees"on leave" who were discriminatorily de-nied reinstatement,or applicants who were discriminatorily denied employment,their backpay under the circumstances here would begin only when the need for their services arose.4SeebrsghtConstruction Company,108 NLRB 8.5 Shedd-Brown,Mfg.Co, 103 NLRB 905 at 907, enfd. as mod 213 F 2d 163 (C. A. 7). GOLDEN VALLEYELECTRIC ASSOCIATION, INC.3991.Cease and desist from :(a)Performing or giving effect to those provisions of its agree-ment with Local 1533, International Brotherhood of ElectricalWorkers, AFL, which grant preference in employment to members ofthat Union.(b)Entering into or renewing any agreement with any labor or-ganization which contains provisions granting preference in employ-m,ent to union members, except to the extent permitted in Section 8(a) (3) of the Act.(c)Encouitaging membership in Local 1533, International Brother-hood of ElectricalWorkers, AFL, or in any other labor organiza-tion, by conditioning the employment of properly qualified appli-cants for employment upon membership in, or referral by, said Local1533, InternationalBrotherhood of ElectricalWorkers, AFL, orany other labor organization, or by discriminating in any other man-ner in regard to the hire and tenure of employment of employees,or any term or condition of their employment, except as permittedin Section 8 (a) (3) of the Act.(d) In any like or related manner interfering with, restraining,or coercing employees in the exercise of rights guaranteed in Sec-tion 7 of the Act, except as such rights may be affected by an agree-ment authorized under the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Walter Wandsclineider and Harry F. Alexander im-mediate arid full reinstatement to their former or substantially equiva-lent positions, without prejudice to their seniority and other rightsand privileges, in accordance with the recommendations set forth inthe section of the Intermediate Report entitled "The Remedy."(b)Make whole Walter Wandschneider and Harry F. Alexanderfor any loss of earnings suffered by them, in the manner set forth inthe` section of the Intermediate Report entitled "The Remedy," asmodified by the foregoing decision herein.(c)Upon request snake available to the Board or its agents, forexamination and copying, all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all other rec-ords necessary to analyze the amount of back pay and the right ofreinstatement under the terms of this Decision and Order.(d)Post at its office in Fairbanks, Alaska, copies of the notice at-tached hereto and marked "Appendix.",, Copies of such notice, to befurnished by the Regional Director for the Nineteenth Region, shall,after being duly signed by Respondent's authorized representative, be6 in the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words'Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDposted by Respondent immediately upon receipt thereof and main-tained for sixty (60) consecutive days in conspicuous places, includ-ing all places where notices to employees are customarily posted.Rea-sonable steps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the NineteeniIi Region, inwriting, within ten (10) days from the date of this Order, what stepsRespondent has taken to comply therewith.AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT perform or give effect to those provisions of ourpresent agreement with Local 1533, International Brotherhood ofElectricalWorkers, AFL, which grant preference in employmentto members of the Union.WE WILL NOT enter into, or renew, any agreement with Local1533, Internationl Brotherhood of Electrical Workers, AFL, orany other labor organization, which grants preference in employ-ment to union members or discriminatorily requires that em-ployees obtain a clearance from that labor organization as a condi-tion of employment.WE WILL NOT require employees or applicants for employment toobtain clearance from or be members of Local 1533, InternationalBrotherhood of ElectricalWorkers, AFL, or any other labororganization, except as authorized by Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the rights guaran-teed them in Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the Act.WE WILL offer Walter Wandschneider and Harry F. Alexanderimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority and otherrights and privileges, and make them whole for any loss of payeach may have suffered by reason of our discrimination againstthem.All our employees are free to become, to remain, or to refrain frombecoming, or remaining, members of the above-named Union or anyother labor organization, except to the extent that this right may be GOLDEN VALLEY ELECTRIC ASSOCIATION, INC.401affected byan agreementin conformity with Section 8 (a) (3) ofthe Act.GOLDENVALLEY ELECTRIC ASSOCIATION, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis proceeding, brought under Section 10 (b) of the National Labor RelationsAct, as amended, herein called the Act, was heard at Fairbanks, Alaska, on October26-27, 1953, pursuant to due notice to all parties.At the hearing all parties were,represented,were afforded full opportunity to be heard, to examine and cross-examine witnesses, to introduce evidence bearing on the issues, to argue the issuesorally upon the record, and to file briefs and proposed findings.The complaint dated September 15, 1953, issued by the General Counsel of theNational Labor Relations Board and duly served on the Respondent was based oncharges filed by Harry F. Alexander and Walter Wandschneider on September 1,1953.The complaint alleged in substance that the Respondent (1) had dischargedWandschneider because he had not been approved or dispatched by Local 1533,International Brotherhood of ElectricalWorkers, AFL,' whose clearance was re-quired by the Company as a condition precedent to employment; (2) had dischargedAlexander for the same reason; (3) had failed and refused to reinstate the above-named employees; and (4) had entered into an agreement with the Union wherebyemployees of the Respondent, who had been laid off,. would not be permitted toresume work, unless and until the employees received a clearance from the Union,and whereby the Respondent hired all its employees through the Union notwith-standing the Union's practice of dispatching only union members.In its duly filed answer, the Respondent denied the commission of any unfairlabor practices, and alleged several matters as affirmative defenses.The allegationsare as follows: (1) That the complaint fails to join an indispensable party defendant,the Union; (2) that the complainants were not employees of Respondent at any timeduring the calendar year of 1953; that the Respondent was under no duty to hirethe men; that the Respondent had no vacancies calling for the hire of personnel untilthe late part of June or early July 1953; and that the Respondent chose to fill thosevacancies when they did occur by requesting the Union to supply the required men;and (3) that at no time during the year 1953 was the Respondent under any obliga-tion to offer employment to the complainants, and the Respondent did not offer em-ployment to the employees either conditional or otherwise.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTGolden Valley Electric Association, Inc., is a corporation organized and existingby virtue of the laws of the Territory of Alaska with its office and place ofbusiness inthe city of Fairbanks, Alaska.Respondent is engaged in the production and distri-bution of electric power to consumers in the Fairbanks area.During the year 1953itoperated 160 miles of energized line and served approximately 1,500 customers.Among its customers are several defense installations in the Fairbanks area.Upon the pleadings, the evidence as a whole, and the Board's plenary jurisdictionover trade and commerce in the Territory of Alaska, I find that the Respondent isengaged incommerce within -the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDLocal 1533,International Brotherhood of ElectricalWorkers, AFL,isa labororganization admitting to membership employees of the Respondent.3 Local 1533, IBEW,Is hereafter calledthe Union. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The employment of Wandschneider and Alexander in the season of 1952It,was not disputed at the hearing that the two complainants, Alexander, andWandschneider, were both employed by the-Respondent during the constructionseasonof 1952, as was a third witness by the name of Olson. All three of these mentestified in a straightforward and forthright manner and their testimony is not sub-stantially disputed.I credit their testimony fully. In the spring of 1952, bothAlexander and Wandschneider obtained employment with the Respondent as ground-men in the electrical crew.Olson, who had more experience at the trade, was hiredas a journeyman, but soon was promoted to the position of foreman.All threemen were directed in their work by Stephen S. Kerner, who at that time was thegeneralsuperintendent of the Company, and by Kalman Brauner, who at that timeoccupied the position of manager.The employment of the men was uneventful in the season of 1952. At that timethe employees of the Company were not represented by any union, and the Com-pany had no contractual relations with any union.From the testimony apparentlythe only employee having any contact with the Union at that time was Olson.However, he had obtained his employment with the Company by his own efforts,and not through the Union.As the summer of 1952 waned, the construction projects of the Company nearedcompletion.All three of the above-named employees had homes in the vicinityof Lengby, Minnesota, to which they intended to return.However, they wereanxious to return to Alaska the following spring and to resume their employmentwith the Company in the 1953 construction season.They spoke to Kerner andBrauner about obtaining a "leave of absence" to cover their unemployment by theCompany during the winter months. In response to these requests Brauner gaveeach man a letter bearing his signature, as manager of the Respondent.At the hearing there was some dispute as to whether these letters constituted leavesof absence or merely letters of recommendation.However, there was no disputethat the letters were given to the men when they asked for a leave of absence tocover their unemployment during the winter.Although these letters were similarin tenor, they were not identical.Wandschneider's letter (General Counsel's ExhibitNo. 2) read as follows:Mr. Walter Wandschnieder was employed by Golden Valley Electric as anapprenticelinemanfor the past six months and his services were very satis-factory.Due to the seasonal character of our construction in Fairbanks Mr.Wandschnieder's services are terminated unitl May 1, 1953.Golden ValleyElectric Association hopes that Mr. Wandschnieder will be able to return to worknext spring.Alexander's letter (General Counsel's Exhibit No. 12) read as follows.Mr. Harry Alexander is hereby granted a leave of absence from October 7th,1952 to May 1st, 1953.Mr. Alexander has been employed as a groundmanby Golden Valley for the past three months and his employment has -beenvery satisfactory.Golden Valley Electric Association will be more thanwillingto have him return in May 1953.Olson's letter (General Counsel's Exhibit No. 5) read as follows:Mr. Alfred Olson was employed by Golden Valley as a lineman for the pastsixmonths and his services were very satisfactory. Due to the seasonal char-acter of our construction in Fairbanks, Mr. Olson's services are terminateduntilMay 1, 1953.Golden Valley Electric Association hopes that Mr. Olsonwill be able to return to work next spring because his services are welcomedduring our construction program.Upon receipt of the letters the three employees returned to their homesinMinne-sota for the winter.B.The correspondence between Respondent and employees concerning employmentin the season of 2953; the contract of the Respondent and the Union, datedMarch 30, 1953As the spring of 1953 approached, in anticipation of going back to work, the threeemployees took steps to communicate with the Company.On January 26, 1953,Olson addressed a letter - to Manager Brauner informing him that Olson would be in9General Counsel's Exhibit No. 6. GOLDEN VALLEY ELECTRIC ASSOCIATION, INC.403Fairbanks around March 15 if he could go to work at that time.He stated that hehad talked recently with Alexander and Wandschneider and that they were preparedto leave for Fairbanks at about the same date. The tenor of the letter was that themen would be available for work around March 15, and that Olson would appreciateword from Brauner as to when construction would begin, so that he could make hisplans to be on hand in Alaska.On February 2, 1953, Nick Eidem, a new manager of the Respondent, answeredOlson's letter?He informed Olson that Brauner was no longer with the Company,but that he understood that Olson's work had been satisfactory, and as the newmanager that he would like to continue Olson's services in the coming year.Thisletter also stated that "there will be considerable work this summer and if you canbe here by March 15, 1953 we will be in need of your services."However on February 24, 1953, Eidem sent a second letter to Olson' This in-formed him that "Conditions have changed to the point where there does not seemto be any work lined up by the 15th of March as far as the Golden Valley ElectricAssociation, Inc. is concerned."The letter also stated that later in the season thereshould be plenty of work.On February 27, 1953, Alexander also received a telegram from the Company.This stated, "Kerner no longer with association GVEA.Has no work available alsoinform Ray & Swede."On March 2, 1953, Olson wrote Eidem at some length concerning the situation.His letter (General Counsel's Exhibit No. 9) is as follows:Received your last letter the day I was prepared to leave for Fairbanks.Meanwhile Harry Alexander telephoned me the contents of your wire to him.It seems there has been quite a shake-up in the organization.Now if my workthe past season was recommendable it seems to me my services can be of useagain.Certainly the GVEA can't halt operation completely. I don't know ifyou have any of last years personal [sic] employed with you but if you haveyou can ask them of their opinion of my work.Now 4 of us received leave ofabsences from GVEA until May 1st from former Manager, Brauner.As youdidn't state in your letter to me whether you wanted us to return at a later dateor not I believe we need an explanation of some sort.Your first letter stated Iwould be of service to Association.Now I do know the other 3 men personallyand am of the belief we can be of good service to the Association in presentcondition.I am sure at some date you can use the crew that proved efficientthe past season. I have fairly good knowledge of all of GVEA's distributionand know I can get a crew that will work and be of service. Any one of us canbe there within 2 weeks of notice.Here's expecting a fair explanation of whatyou have in mind. Also are you going to honor our leave of absence?On March 4, 1953, Eidem replied to Olson's letter (General Counsel's Exhibit No.10) as follows:There is no criticism in regards to your work last year.We are at presentnegotiatingwith the Union for a contract therefore all hiring will be donethrough the Union.We have six men and a foreman for construction at thepresent and we are scratching bottom to keep them employed at the present.As to your returning to the Golden Valley Electric Association at May 1stwill depend on the work and the Union Hall. The honoring of your leave ofabsence will be presented to the Union representative for his disposal relative toseniority.I hope this answers your letter.On March 31, 1953, Alexander wrote the manager of the Respondent as follows:In regard to my Leave of Absence from GVEA, from October 7th, 1953 toMay 1st, 1953.Is it still in force? If so, will report for work, on or about May 4th, 1953.Would you please let me know by return mail, if this meets with yourapproval.8 General Counsel's Exhibit No. 7.* General Counsel's Exhibit No. 8.8 This wire read "Turner no longer with Association," but the partiesagreed this was amisnomerfor Kerner.334811-55-vol. 109-27 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 4, 1953, Eidem as manager wrote Alexander to the effect that:.. . we regret to inform you that there is no work available at GVEA. Con-struction is very poor in Fairbanks this spring.We are now under union contract and anyone employed by us would have toclear through them.Despite the unfavorable tone of this correspondence the men, being desirous oftheir jobs, determined to go to Alaska.Olson and Wandschneider arrived at Fair-banks on April 27, 1953, and Alexander the following day.Meanwhile the negotiations of the Respondent and the Union had resulted in acontract on March 30, 1953. It is undisputed that on that date, the Union and theRespondent executed an agreement covering wages, hours, and working conditions ofthe Respondent's employees.By its terms, the agreement was to take effect on April1,1953, and continue until March 31, 1954.This contract covers a great manyspecific conditions of employment but those with which this case is principally con-cerned are as follows:3.2All employees of the Employer in the classifications listed in Section 7.1of this Agreement shall become and remain members of the Union in good stand-ing as a condition of employment within thirty (30) days after employment.3.3The Employer agrees to notify the Union of job opportunities and to givepreference of employment to the members of the Union in good standing whenavailable.Should the Union be unable to furnish the Employer with workmenwithin forty-eight (48) hours of the time the Union-or its representative-re-ceives the request, the Employer shall be allowed to hire workmen from anyother source in accord with Section 3.2.C. The dental of employment to the complainantWandschneider, Alexander, and Olson all testified as to their efforts to obtain em-ployment with the Company and as to various conversations with both companyand union officials.All three employees testified in a frank and candid mannerwhich I found convincing. Their testimony was mutually corroborative, and was notdisputed by witnesses of the Respondent, except as to some details. I credit thetestimony of Wandschneider, Alexander, and Olson in its entirety.On February 27, 1953, Wandschneider and Olson went to the offices of the Com-pany.They introduced themselves to Eidem who informed them that he was the newmanager replacing Brauner.The men told Eidem that they were applying for theirold jobs, for which they had leaves of absence. Eidem told the men that during thewinter the Respondent and the Union had entered into a contract, so the leaves ofabsence would not be honored, due to the fact that the Company was hiring all itspersonnel through the Union.Eidem said that he understood there were severalleaves of absence issued to employees but that the Company would not honor any ofthem.Wandschneider asked if it would be possible for him to go to the Union, andbe dispatched by the Union to the job. Eidem told the men that the Company wouldbe starting construction work very shortly, and that inasmuch as reports showed thatthe work of the men had been satisfactory, he would be glad to have them back, ifthe men were dispatched to him by the Union. Eidem made it clear to the menthat he had no objection to the men returning to their jobs,but that the matter wasentirely in the hands of the Union.Wandschneider and Olson then went to the union hall at Fairbanks and talked toLaughlin,business manager for the Union.Laughlin greeted both men and statedtoOlson, whom he knew, that the Union had a "new deal" this year. Laughlinexplained that the Union's practice in prior seasons of permitting some nonmemberstowork, pursuant to work permits issued by the Union, had been discontinued.Consequently, before he could go to work at the trade anywhere, Olson would haveto make an application to join the Union.He would also have to take a lineman'stest.In the event the executive board gave him a passing mark on the test, andthe members voted in favor of his admission to the Union,he would then be per-mitted to join the Union and would thereafter be eligible to be dispatched from theunion hall.Laughlin said that members of the Union who resided in Alaska wouldhave first chance to go to work, and those with the oldest cards in the Union wouldhave second chance.He said that no work permits would be issued to nonmembers,and that the Union would dispatch only members. Both Wandschneider and Olsontold Laughlin that they had leaves of absence from the Company, but Laughlin toldthe men that the leaves of absence,as far as he was concerned,weren'tworth thepaper they were written on. GOLDEN VALLEY ELECTRIC ASSOCIATION, INC.405,Laughlin told Wandschneider that before he could be dispatched he would havetomake application to join the Union. If the executive board and the membershipvoted favorably upon his application, he would then be permitted to membershipon his payment of his initiation of $50.After making application, as a prospectivemember, his name would be placed on the waiting list at the union hall and he wouldbe dispatched in turn with other members.Wandschneider asked his chances ofbeing dispatched to Respondent.Laughlin told both men there was very slightchance of that, as they would not be dispatched until all other members ahead ofthem on the list had been dispatched.Laughlin furnished applications to both ofthemen.Olson made application, passed his test, joined the Union, and wasthereafter dispatched by the Union, but not to the Respondent.Wandschneidermade application which was approved by the executive board and the membership.He paid his initiation fee, joined the Union, and thereafter for several weeksvisited the union hall daily to see if he would be dispatched.However he was notdispatched.Wandschneider's attendance at the union hall gradually decreased fromdaily visits in early May, to visits of approximately twice a week during July.Heinquired of Laughlin from time to time where he stood on the list, but the nearesthe came to dispatch, was on an occasion when Laughlin told him he was seventh,on the list.Alexander testified that his experience was practically the same as that of Wand-schneider and Olson as regards his interview with Eidem on April 28, 1953.Afterthat fruitless interview, he too went to the union hall and talked to Laughlin, but thelatter accorded him different treatment than he had accorded Wandschneider and,Olson.Laughlin told Alexander that the leave of absence didn't mean a thing to,him, and said that he would not accept an application for membership in the Unionfrom Alexander, because he then had too many groundmen waiting in the hall fordispatch.In ensuing months Alexander made repeated efforts to obtain an appli-cation for membership from Laughlin, but was refused on each occasion In thelate summer, Alexander obtained other employment as helper to a truckdriver.However, though their efforts to obtain employment with the Company and throughtheUnion had been unavailing, the men had made additional efforts to regain,their jobs.A few days after their talk with Laughlin at the union hall, the three men droveto the home of John Holm, a director of the Respondent. They explained the situ-ation to Holm as a director of the Company. Holm said that he could see no reasonwhy the men shouldn't go back to work for the Company. He said that Eidem asmanager had the authority to hire, but he could not see any reason why the menshould not resume their work with the Company.He indicated that he would liketo help the men.He also said that from their statement of the facts, he thought thatperhaps the contract between the Company and the Union was in violation of theTaft-Hartley Law.He assured them that he would try to check on the matter, andthat he intended to talk with both Eidem and Laughlin.He told them he wouldbring the matter up at a director's meeting in an effort to find out why the men hadnot been rehired.At the suggestion of Holm, the men also saw Ralph Persinger,another director of the Company, and explained their situation to him.He alsoindicated that he would look into the matter.It is undisputed that the situation concerning the three employees was brought tothe attention of the board of directors at their meeting of May 21, 1953.Theminutes of that meeting show an entry as follows:Nick Eidem was instructed to see Mr. Laughlin regarding the three men whawere given leave of absence from Golden Valley Electric Association, Inc., byMr. Brauner.Mr. Eidem has requested these men when calling the Union foremployees, but they did not send the men he requested.Mr. Eidem is to givefurther report regarding this at the next meeting.The minutes of themeeting ofMay 28, 1953, show Eidem's report in the matter.The entry is as follows:Mr. Eidem reported on his meeting with our attorney who stated that the letterissued last year to some of the employees relative to a leave of absence was,in the attorney's opinion,meerly [sic] a letter of recommendation.WilliamLaughlin, the union agent, when contacted said the issue had been discussedwith the men involved and they said they were not making an issue of it.When the directors' attempt to help the men failed, they decided that furtherefforts to obtain their jobs would be futile.Olson obtained employment with otheremployers through the union hall.Wandschneider accepted a job in a meat market,and Alexander became helper to a truckdriver.On June 2, 1953, both Wand- 406DECISIONSOF NATIONALLABOR RELATIONS BOARDschneider and Alexander by letter notified the Company that pursuant to their leavesof absence they had returned to Alaska on April 27-28, 1953, that they had beenavailable for work since that date, were presently available, and would continueto be available in the future.On September 1, 1953, they filed the charges herein.Stephen S. Kerner, the former manager of the Respondent, also testified in avery creditable manner.He testified that the employees worked underhis super-vision in the season of 1952 and that he had given to each the letters previouslymentioned; he stated that all three men were good workers.He testified that hewas at a meeting of the board of directors when the terms of the contract betweenthe Company and the Union were under discussion prior to its execution by theparties.Laughlin was also present at that meeting, representing the Union.Onthat occasion, Laughlin told the board of directors that under the contract whichthey were about to sign, that the Union would supply all personnel on the job, andin the event the Union could not supply the required number of men, the Com-pany then had the right to hire whomever they pleased,providing that those menjoined the Union within 30 days.Kerner also remembered the occasion whenthe board of directors discussed the situation involving the complainants.On thatoccasion, the board of directors discussed the fact that certain men had been givenleaves of absence and had not been hired back by the Company.Nicholai Eidem previously referred to in the testimony of the employee wit-nesses, was sworn as a witnessby theGeneral Counsel and examined as an adversewitness.Eidem testified that the board of directors of the Company on May 21,1953, had discussed the case of the three men who had not been employed for theseason of 1953, and that the board had left the matter entirely in his hands.Eidemsaid that on an occasion prior to May 15th, he had requested Laughlin at the Unionto dispatch the three men to the Respondent, who at that time required their services.Although he requested Wandschneider, Alexander, and Olson, Laughlin dispatchedto the job three employees named Delay, Torgensen, and Petersen.After theboard of directors discussed the matter in the meeting of May 21, he had askedLaughlin why the latter had not dispatched the men, whom he had requested.Laughlin told Eidem that the Company had always requested his best men, andthat was why he had sent Delay, Torgensen, and Petersen.After May 21, Eidemmade no further efforts to persuade the Union to dispatch or clear the complainants.On examination he first said that after that date, the Company had no further needformen, but upon further examination he admitted that the Company had re-quested the Union for 2 men on July 15, 1 man on July 16, and 2 men on August15.On these occasions,theUnion sent men who had never worked on the jobbefore, and the Company accepted them. In an attempt to justify the conductof the Company, Eidem said that the Company preferred to hire men who wereall-year residents of Alaska, who would be familiar with the Company's operation,and who would be availablein anemergency.However on further examination headmitted that the men who were hired after May 15 to a large extent were notresidents of Alaska but transients, were not familiar with the operation of the Com-pany, and that as far as he knew no emergency requiring construction men hadarisen in any previous winter.Eidem also testified that at the end of the 1953 season he intended to reduce theforce of 12 men presently employed in the construction department to approxi-mately 5.Icredit Eidem's testimony,except that part dealing with his purported reasonsfor not hiring the men. In the light of all the evidence that part is not acceptable.I credit his version of his conversation with Laughlin in regard to the abortiverequest for dispatch of the men.A stipulation of the parties establishes that despite Eidem's words to the men, andhis testimony,the Company had need of the services of the complainants in the 1953season.The stipulation in the record is as follows:Thaton May 16 the following men and classifications shown were employedby the Company, Al Delay and Rosco Torgensen, bothas linemen;WilliamPetersen as groundman;on July 15 Hubert Swain as lineman,Robert Ladent asgroundman.On July 16 Francis Burn as a lineman.On August 15 RobertHufman as an apprentice-lineman, Ed Leith,lineman.September 15 RuddKolarich,warehouseman and Willard Spencer as assistant warehouseman.Further,that all of these individuals whose names I have just mentioned are cardholding members of IBEW 1533.I would like to amend that to read as follows:Thatall of the individuals shown in the classification of lineman, groundmanor apprentice-lineman were at the time dispatched by the Union and they werein fact dispatched by the Union-card holding members of Local 1533 IBEW,AF of L. GOLDEN VALLEY ELECTRIC ASSOCIATION, INC.407In defense the Respondent called as a witness Kalman Brauner, former manager ofRespondent.He testified credibly that he drafted a letter for each of the men athis request at the close of the 1952 construction season.He stated that there wereseveral factors which terminated the employment of the men at that time.One factorwas that the construction program was nearing completion,and the Company wasshort of construction funds.A second factor was that the men had families in theStates and had planned to leave at about that time.Respondent also called William P. Laughlin,business agent of the Union, as awitness.After identifying his signature on the contract between the Respondent andthe Union,he stated that he did not recall the complainant Alexander,although hemight have engaged in conversation with Alexander if the latter accompanied Wand-schneider and Olson on their visits to the union hall.He testified that he had norecollection of Alexander ever asking him for a membership application.However,he admitted that it was possible that he might have refused to give Alexander anapplication for membership upon his request,because at about that time the Unionhad on its list approximately 13 men waiting for dispatch as groundmen. Inasmuchas there seemed to be no job opportunities in the foreseeable future, he had deter-mined not to accept applications or initiation fees from applicants who were ground-men. Laughlin stated that he remembered having a conversation with Wandschneiderand Olson on April 27. On that occasion the men came to the union hall and in-formed him that they had been to the Company,who had informed them that theCompany would not honor their leaves of absence.The men wanted to know whatthe Union could do about it, if anything.Laughlin examined Olson's leave of ab-sence and after reading it told them that as far as he was concerned,he felt that theUnion was not a party to the leave of absence,and inasmuch as the Union had asigned agreement with the Company,the men would have to join the Union,and takea place on the bench,and be dispatched in turn with other members.Laughlin saidthat the trend of the conversation which followed was that the men claimed theyshould be given some consideration inasmuch as they had leaves of absence from theCompany, and they asked if certain provisions of the contract did not give themsome preference.He told them that the seniority provisions of the contract gave themen no special rights in the matter.Laughlin testified that Wandschneider madeapplication for the Union,paid his initiation fee and was admitted to membershipon May 11,1953.He was never dispatched to a job by the Union.Laughlin saidthat in late May or early June, Wandschneider had come to the union hall and askedLaughlin if it would be all right if he took a job at the Alaska Market as a clerk.Laughlin told him that it would be all right with the Union.On August 5, Wand-schneider came into the union hall to pay his dues.Afterhe had paid up and wasabout to leave, Laughlin asked him if he was about ready to give up his job at theAlaska Market by giving his employer a week's notice so the Union could send himout on a job that was going to open in the very near future.Wandschneider saidthat he didn'twant the job as he was "going outside" in a little while,and that hethought he would stay at the Alaska Market until he went outside.Laughlin re-membered an occasion when another officer of the Union had handed him an appli-cation for withdrawal signed by Wandschneider.He stated that the application-for-withdrawal card was denied because after the conversation of August 5, he had takenWandschneider off the employment book,because Wandschneider at that time wasnot seeking employment through the Union.On cross-examination Laughlin saidhe was not sure whether the conversation concerning Wandschneider's giving noticeto the Alaska Market took place on August 5 or not.He admitted that it couldhave taken place at a much later date as related by Wandschneider in his testimony.Laughlin explained the manner in which membership in the Union was acquiredand in which men were dispatched to jobs.He said that when men first came to theunion hall seeking dispatch to a job,the first requirement was that they had to passan examination as to their skill in their classification in the trade. If they passed theexamination,they then became entitled to make application for membership.Appli-cation for membership had to be submitted to the Local with at least 25 percentof the initiation fee.The prospective member's application then went to the executiveboard for its consideration.However at that point a man might be cleared and dis-patched to a job. If his application was favorably considered by the executive boarditwas then submitted to the membership of the Union. If the membership voted theman in,he then became a member of the Union upon complete payment of hisinitiation fee.Laughlin explained that if a man was dispatched to a job after anapplication was accepted, but before favorable action by the executive board or mem-bership,and then it turned out that the action of either the executive board or mem-bership was not favorable,that probably the man would not be fired from the job,but would be permitted to finish it.However,if a man made an application and was 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDturned down by the executive board or the membership, that man would not bedispatched for a period of 6 months thereafter. It would be necessary for him to waita 6-month period, make a new application, and then he could start the same pro-cedure anew.As to groundmen, Laughlin explained that there were no qualifica-tions of skill inasmuch as these men dug pole holes and anchor holes and furnishedgeneral assistance to the lineman.Consequently, no examination was given togroundmen.All they had to do was make application for membership and pay theinitiation fee.However, if the availability list for groundmen was small, the Unionwould accept applications for membership in that classification, but if a considerablenumber of groundmen were on the waiting list, applications would not be accepted.He stated that a man who would not be given an application, would not be dispatched.Later on, if the availability lists in that particular classification shrank, the manwould then be given an application. I credit Laughlin's testimony except that por-tion dealing with the conversations he had with either of the complainants or Olson.On those points I credit the employees' version of the conversations.The Affirmative Defenses of RespondentAs stated previously, the answer of the Respondent set forth several affirmativedefenses which I find to be either untenable or inappropriate to the issues raised bythis complaint.The first affirmative defense alleges that the complaint should be dismissed be-cause of the failure on the part of the General Counsel to join in the complaint as anindispensable party, Local 1533, International Brotherhood of Electrical Workers,AFL. On the authority of both Board and court cases, I find that failure to join theUnion as a party does not constitute adequate grounds for the dismissal of the com-plaint.6Although the other allegations of affirmative defenses for the most part appeartomiss the points at issue in this proceeding, I have given them such considerationas I deem they merit, in the light of all the evidence.Concluding FindingsItwill be noted from the summary above, that Eidem, on behalf of the Company,and Laughlin, on behalf of the Union, stated that the hiring of employees for the Re-spondent was governed by the contract executed by the parties on March 30, 1953.Prior to that time the Respondent had employed such men as made applicationfor employment, without regard to the union membership of the applicantsAfterthat date however, Eidem in his correspondence to the employees stated that toobtain their jobs in the 1953 season the men would be required to obtain clearancefrom the Union.When he saw the men personally he reiterated that statement, andrefused the men employment until they had fulfilled this condition precedent.It is equally clear from the testimony of the complainants and Laughlin, him-self, that the Union would not dispatch anyone but members, or those individualswho had been permitted to file an application for membership.Thus it appearfrom all the evidence that the conduct of the Respondent and the Union imposed"closed shop" conditions on Respondents' employment.Furthermore, a reading ofthe contract of March 30, 1953, discloses that to be the clear intention of the parties.By the contract the employer agreed "To notify the Union of job opportunities andto give preference of employment to the members of the Union in good standingwhen available."Only in the event that the Union was unable to supply the re-quired workmen within 48 hours, was the employer "allowed to hire workmen fromany other source."Furthermore by another paragraph of the agreement,all non-union employees hired by virtue of this escape clause were required to become andremainmembers in good standing within 30 days after beginning such employment.To effectuate the illegal contract and the illegal purposes of the parties, the Unionmaintained a hiring hall wherein waiting lists of union members and those chosento be prospective members were maintained from which the men were dispatched.Laughlin's testimony forecloses any argument that the hiring hall was operated on anondiscriminatory basis.He said that no one but union members, or those per-mitted to make application to join the Union would be dispatched.The evidence, both the credited testimony of the witnesses and the documentswhich are exhibits, establishes that the Respondent with full knowledge of the dis-criminatory nature of the Union's hiring hall practices, entered into a contract withthe Union whereby the Respondent made the Union's discriminatory devicesits own.6 Lee's Department Store v. N.L. R. B.,196 F 2d411 (C. A. 9). GOLDEN VALLEY ELECTRIC ASSOCIATION, INC.409Furthermore, it enforced its illegal contract to the extent that it denied employmentto employees who had served it well and faithfully, until those men submitted tothe hiring hall practices of the Union, and obtained its clearanceWhen Alexander applied for membership he was refused an application, and thuseffectively barred from his employment.Wandschneider was permitted to join theUnion, but he found that he was not dispatched.Thus both men were deprivedof their jobs by virtue of the illegal conditions which the Respondent had placedon their employment.While there was some argument at the hearing as to whether the letters given byBrauner to the complainants constituted leaves of absence or letters of recommenda-tion, that point is not material to the issues.Whether the men were employees onleave of absence, or merely qualified workmen who applied for employment withthe Respondent, they were discriminated against because they could not obtain clear-ance from the Union.However, in order that the record may be clear on thispoint, in view of the remedy hereafter recommended, I hereby find that the com-plainantsat the opening of the 1953 construction season were employees of theRespondenton leaves of absence and that on April 27-28, 1953, they applied foractive duty in their jobs, and that at all times thereafter they were ready, willing,and available to work for the Respondent, who at that time had need of their services.Upon the basis of the credited testimony and the exhibits, I find that:(1)The Respondent and the Union on March 30, 1953, executed a contract whichimposed closed-shop conditions on Respondent's hiring practices whereby the Re-spondent hired only those men who were members of the Union, or applicants formembership in the Union, and were grantedclearanceby the Union;(2) To effectuate the purposes of that contract, the Unionmaintained a hiringhall whereby it maintained lists of members available for work from which it dis-patched men to employers in the Fairbanks area and that the Union restricted saidlist to its members and applicants to join the Union;(3) Pursuant to the contract aforementioned, the Respondent on April 27 refusedto employ Walter Wandschneider, and on April 28, 1953, refused to employ Harry F.Alexander for the reason that they had not obtained work clearances from the Union;and(4) By executing and enforcingthe termsof the aforesaid contract,the Respondentengaged inunfair labor practices withinthe meaning of Section 8 (a) (1) and (3)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, which occurred inconnection with Respondent's operations set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the contract of March 30, 1953, between the Respondent andthe Union contains illegal provisions, it will be recommended that the Respondentcease and desist from giving effect to the entire contract 7 and from entering into,renewing, or enforcing any agreement which requires membership in the Union, orclearance from the Union as a condition of employment.Having found that: (1) From April 27, 1953, until the end of the 1953 construc-tion season, the Respondent discriminated against Walter Wandschneider in his hire,tenure, terms, and conditions of employment, and (2) from April 28, 1953, until theend of the 1953 construction season, the Respondent likewise discriminatedagainstHarry F. Alexander, it will be recommended that the Respondent offer to Wand-Schneider and Alexanderimmediate and full'reinstatement to their former or sub-7Nothing in these recommendations shall be deemed to require the Respondent to varyor abandon any substantive provisions of such agreement or to prejudice the assertion byemployees of any rights they may have acquired thereunder8Immediate reinstatement requires that the Respondent(1) immediatelynotifyWand-schneider and Alexander that they are reinstated as seasonal employees of the Respondent,and (2) a reasonable time prior to the opening of the 1954 construction season, furthernotify the employees when construction for the 1954 season will begin, and their servicesbe requiredFull reinstatement requires, in addition to performance of the acts above,that at the opening of the 1954 season the men be actually employed in their former orequivalent positions 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDstantially equivalent positions without prejudice to their seniority or other rights andprivileges on a seasonal basis.It will be further recommended that each of the employees named above, be madewhole by the Respondent for any loss of earnings he may have suffered by reasonof the Respondent's discrimination against him. It will be recommended that theloss of earnings for each employee be computed in accordance with the formula ofthe Board stated in F. W.Woolworth Company,90 NLRB 289.9It is also recommended that the Respondent be ordered to make available to theBoard upon request, payroll and other records to facilitate the checking of the amountof earnings due.Upon the foregoing findings of fact and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.International Brotherhood of ElectricalWorkers, AFL, Local No. 1533, is alabor organization within the meaning of Section 2 (5) of the Act.2.By executing and enforcing a contract between the Respondent and the above-named Union executed on March 30, 1953, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) and (3) ofthe Act.3.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed in Section 7 of the Act, the Respondent employer has engagedin, and isengaging in, unfair labor practices within the meaning of Section 8 (a) (1) of theAct.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]8 The period for which the employees will be made whole, shall begin in Wandschneider'scase on April 27, 1953, and in Alexander's case on April 28, 1953. The period, in eachcase, shall end on the date seasonal employees in their classifications were last employedin the season of 1953.ROBERT K. GIBBS, PATRICK J. BUCKLEY&JOSEPH MIS, A PARTNERSHIPD/B/ATin STATE MANUFACTURING COMPANY;TinSTATE DIE CAST-INGCORPORATION;AND TRI STATE PLASTIC MOLDING COMPANY, INC.andUNITED FURNITUREWORKERS OF AMERICA,CIO.CaseNo.35-CA-523 (formerly9-CA-643).July26,1954Decision and OrderOn February 15, 1954, Trial Examiner Louis Plost issued his In-termediate Report in this proceeding, finding that the Respondentshad engaged in and were engaging in certain unfair labor practicesand recommending that they cease and desist therefrom and take cer-tain affirmative action, as set forth in the copy of the Intermediate Re-port attached hereto.The Trial Examiner also found that theRespondents had not engaged in certain other alleged unfair laborpractices and recommended that the complaint be dismissed with re-spect thereto.Thereafter, the General Counsel filed exceptions to theIntermediate Report and a brief in support of the exceptions.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-109 NLRB No. 63.